Citation Nr: 0823646	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-08 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to higher ratings for bilateral hearing loss on 
an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), for the periods before and since September 7, 
2006. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to July 
1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision in which the RO, inter alia, 
denied increased (compensable) ratings for pulmonary 
tuberculosis and bilateral hearing loss.  In August 2002, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2003, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2003.

The veteran testified during hearings before the RO's 
Decision Review Officer (DRO) in June 2004, and before the 
undersigned Veterans Law Judge (VLJ), at the RO, in March 
2006.  Transcripts of those hearings are of record.

In March 2006, the undersigned granted the veteran's motion 
to advance his case on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (2007).  

In April 2006, the Board remanded the claims for increased 
ratings for pulmonary tuberculosis and for bilateral hearing 
loss to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development.  After completing 
the requested action, in an October 2006 rating decision, the 
AMC increased the rating for bilateral hearing loss to 10 
percent, effective September 7, 2006.  Also in October 2006, 
the AMC continued the denial of the claim for an increased 
rating for pulmonary tuberculosis and denied a higher rating 
for bilateral hearing loss (as reflected in an October 2006 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.

In March 2007, the Board denied an increased (compensable) 
rating for pulmonary tuberculosis, as well as denied higher 
schedular ratings for bilateral hearing loss for the periods 
before and since September 7, 2006. At that time, the Board 
also remanded claims for higher rating for bilateral hearing 
loss, on an extra-schedular basis, for initial RO (via the 
AMC) consideration..  On remand, the AMC denied the claim for 
higher ratings on an extra-schedular basis (as reflected in 
April 2008 SSOC), and returned this matter to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. For the periods and since September 7, 2006, the veteran's 
bilateral hearing loss has not been shown to result in marked 
interference with employment or frequent hospitalization, or 
to otherwise present so exceptional or unusual a disability 
picture s to render impractical the application of the 
regular schedular standards for rating the disability.  


CONCLUSION OF LAW

The criteria for higher ratings for bilateral hearing loss on 
an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), for the periods before and since September 7, 
2006,  are not met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.321(b)(1) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2007 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for higher 
ratings for bilateral hearing loss on an extra-schedular 
basis, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  This letter 
also provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the March 
2007 letter, and opportunity for the veteran to respond, the 
April 2008 SSOC reflects readjudication of the claim.  Hence, 
the veteran is not shown to be prejudiced by the timing of 
the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

To the extent that the requirements of Vazquez-Flores are 
applicable to the claim for higher ratings on an extra-
schedular basis, the Board finds that the March 2007 VCAA 
letter, which informed the veteran of the information and 
evidence necessary to substantiate his claim for higher 
ratings for bilateral hearing loss on an extra-schedular 
basis, specifically asked that he submit any evidence that 
showing marked interference with employment, and explained 
how disability ratings are determined, and the March 2003 
SOC, which included the pertinent rating criteria, satisfies 
any notice requirements of Vazquez-Flores applicable to this 
case.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of March 2002 and 
September 2006 VA examinations.  Also of record and 
considered in connection with the appeal are the transcripts 
of the veteran's June 2004 and March 2006 hearings, along 
with various statements provided by the veteran and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

As was noted above, in a March 2007 decision, the Board 
denied an increased (compensable) schedular rating for 
bilateral hearing loss for the period prior to September 7, 
2006, and a scheduled rating higher than 10 percent on and 
after that date.  Hence, the matter remaining on appeal is 
appeal is limited to consideration of whether higher ratings, 
on an extra-schedular basis, are warranted for the periods 
under consideration.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2007).  In 
exceptional cases, where the ratings provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to service-connected 
disability.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extra-schedular rating requires a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 
38 C.F.R. § 3.321(b)(1). 

The Board has considered the evidence of record, and finds 
that there is no showing, either before or after September 7, 
2006, that the veteran's service-connected bilateral hearing 
loss has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of higher ratings on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The Board notes, initially, that there simply is no evidence 
or allegation that the veteran's bilateral hearing loss has 
negatively impacted or compromised his employability in any 
tangible way.  During the June 2004 RO hearing, the veteran 
testified that he did not really find any of his medical 
problems a hindrance to getting employment.  He added that he 
took a disability retirement from his toxicologist position 
two years after undergoing surgery for colon cancer.  

As reported during a September 2005 VA heart examination, the 
veteran has been retired since prior to the date of his 
current claim for an increased rating, which he filed in 
December 2001.  He indicated during that examination that, 
after service, he worked in aerospace medicine and as a 
toxicologist before retiring in 1985.  Despite being retired, 
the veteran added that he did volunteer for four to five 
hours, three times a week, at two museums.  

Based on the foregoing, the Board finds that the veteran's 
service-connected bilateral hearing loss has not been shown 
to markedly interfere with employment (i. e., beyond the 
extent contemplated in the assigned schedular ratings). 

The Board also notes that, in his August 2002 NOD, the 
veteran asserted that his March 2002 VA audiological 
evaluation -which tested hearing at 500, 1000, 2000, 3000, 
and 4000 Hertz-was nadequate, in that the human ear is 
capable of responding to frequencies up to 15000 Hertz, and 
that the test should be comprehensive and the frequencies 
from 500 to 4000 Hertz should be accurately referred to as 
voice or low, and not high, frequencies.  The veteran went on 
to state that the audiometric testing was subjective, in 
that, on speech recognition testing, the individual reciting 
the words knows what the response should be, and is therefore 
prone to grading a close answer as correct.  In his April 
2003 substantive appeal, the veteran reiterated that he 
believed that VA's audiometric testing is subjective, in that 
the test could be influenced by the tester or tested.  

The Board emphasizes, however, that it is bound by the 
regulations of the Department.  See 38 U.S.C.A. § 7104(c).  
38 C.F.R. § 4.85(a) requires that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist, and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test measuring hearing at the frequencies defined by 
regulation.  

Thus, the rating schedule provides for a specific testing 
methodology to be employed in determining auditory acuity for 
compensation purposes.  Here, the record reflects that this 
long-standing methodology was properly followed, as the 
veteran was afforded VA audiological evaluations in March 
2002 and September 2006, both of which included puretone 
audiometry and speech discrimination testing conducted as 
prescribed by the governing .  Accordingly, thus, the 
veteran's assertions regarding the adequacy of testing 
methodology do not demonstrate that the application of the 
regular schedular standards is impractical in his case.  See 
38 C.F.R. § 3.321(b)(1).  

The Board has also considered the argument of the veteran's 
representative, advanced in his February 2007 Informal 
Hearing Presentation, that the fact that the veteran's VA 
examinations were conducted in a sound-controlled environment 
meant that the examinations did not contemplate the effects 
of his disability upon his "ordinary activity" and that, as 
such, the regular schedular standards were not practical in 
his case.  However, the Court has specifically rejected the 
argument that VA's policy of conducting audiometry testing in 
a sound-controlled room is a plainly erroneous interpretation 
of, or is inconsistent with, VA's regulations.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 454 (2007).  

As such, the fact that the veteran's VA audiological 
evaluations were conducted in sound-controlled rooms does not 
demonstrate that the regular schedular standards are 
impractical in this case.  There also is no evidence or 
specific allegation that the veteran's bilateral hearing loss 
disability has warranted frequent treatment-much less 
periods of hospitalization-or that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards for rating the disability.

Under these circumstances, the Board finds that the record 
simply does not support a finding that the veteran's 
bilateral hearing loss represents so exceptional or unusual a 
disability picture as render inadequate the rating criteria 
for evaluating the disability.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) for 
assignment of higher ratings, on an extra-schedular basis, 
for the periods before and after September 7, 2006, have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that the 
claim for higher ratings for bilateral hearing loss, on an 
extra-schedular basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for higher ratings for bilateral hearing loss on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), 
for the periods before and since September 7, 2006, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


